Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 4/09/21 in which claims 1-20 are pending.

Response to Arguments
2.	Applicant’s arguments with respect to claim 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Publication No. 2017/0289240 to Ghare et al in view of U.S.  Publication No. 20050185643 to Goldberg et al.

a. 	As per claim 1, Ghare et al teaches one or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising: sending a request indicating one or more regions of program code to identify stream processing 
node(s) 120 capable of providing the specified characteristics),; accessing the stream defined in the one or more regions of the program code to service the request (See paragraph [0020]) selecting the processing node to use for execution of the one or more regions of the program code (See paragraph [0019-0020; and commanding the processing node to execute one or more instances of the one or more regions of the program code (See paragraph [0020]), the processing node corresponding to a stream rank of the stream (See paragraph [0040], “For instance, performance metrics may indicate that a processing node 370 is unable to keep up with the 
stream of data records received (e.g., by measuring result output rates, memory utilization, ingress buffers for network packets, etc.)…Various other management functions, such 
as migrating a stream processing function from process node to another).  However, Ghare et al fails to explicitly teach the stream corresponding to a stream rank and selecting the processing node to use for execution of the one or more regions of the program code based at least on the stream rank of the stream.
	Goldberg et al teaches teach the stream corresponding to a stream rank and selecting the processing node to use for execution of the one or more regions of the program code based at least on the stream rank of the stream  (See paragraph [0011 and 0024]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Goldberg et al in the claimed invention of Ghare et al in order to fast reconfigure a path of a data stream.

identify stream processing node(s) 120 capable of providing the specified characteristics), the processing node corresponding to a stream rank of the stream rank (See paragraph [0040], “For instance, performance metrics may indicate that a processing node 370 is unable to keep up with the stream of data records received (e.g., by measuring result output rates, memory utilization, ingress buffers for network packets, etc.)…Various other management functions, such as migrating a stream processing function from process node to another); accessing the stream defined in the one or more regions of the program code to service the request (See paragraph [0020]); selecting the processing node to use for execution of the one or more regions of the program code (See paragraph [0019-0020]); and commanding the processing node to execute one or more instances of the one or more regions of the program code (See paragraph [0020]).  However, Ghare et al fails to teach wherein the stream corresponding to a stream rank and selecting the processing node to use for execution of the one or more regions of the program code based at least on the stream rand of the stream.
	Goldberg et al teaches wherein the stream corresponding to a stream rank and selecting the processing node to use for execution of the one or more regions of the program code based at least on the stream rand of the stream (See paragraph [0011 and 0024]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Goldberg et al in the claimed invention of Ghare et al in order to fast reconfigure a path of a data stream.


c. 	As per claim 15, Ghare et al teaches a system, comprising: one or more non-transitory storage mediums configured to provide stored computer-readable instructions, the one or more non-transitory storage mediums coupled to one or more processors, the one or more processors configured to execute the computer- readable instructions to cause the one or more processors to: send a request indicating one or more regions of a program code to access a stream in a stream pool (See paragraph [0018]) and to execute on a processing node in a processing nodes pool (See paragraph [0019, 0031-0032], identify stream processing node(s) 120 capable of providing the specified characteristics),; access the stream defined in the one or more regions of the program code to service the request (See paragraph [0020]); select the processing node to use for execution of the one or more regions of the program code (See paragraph [0019-0020]) based at least on the stream rank of the stream;  and command the processing node to execute one or more instances of the one or more regions of the program code (See paragraph [0020]).  Furthermore, Ghare et al teaches the processing node corresponding to a stream rank of the stream (See paragraph [0040], “For instance, performance metrics may indicate that a processing node 370 is unable to keep up with the stream of data records received (e.g., by measuring result output rates, memory utilization, ingress buffers for network packets, etc.)…Various other management functions, such as migrating a stream processing function from process node to another).  However, Ghare et al teaches the stream corresponding to a stream rank and select the processing node to use for execution of the one or more regions of the program code based at least on the stream rand of the stream.

	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Goldberg et al in the claimed invention of Ghare et al in order to fast reconfigure a path of a data stream.

d. 	As per claim 2, Ghare et al in view of Goldberg et al teaches the claimed invention as described above.  Furthermore, Ghare et al teaches wherein the one or more regions of the program code comprises a global descriptor corresponding to rank information of the processing node (See paragraph [0042 and 0044]).

f. 	As per claim 4, Ghare et al in view of Goldberg et al teaches the claimed invention as described above.  Furthermore, Ghare et al teaches wherein the one or more regions of the program code defines a global descriptor corresponding to a stream rank of the stream (See paragraph [0056 and figure 7a).

g. 	As per claims 5 and 12, Ghare et al in view of Goldberg et al teaches the claimed invention as described above.  Furthermore, Ghare et al teaches wherein the stream comprises one or more partitions and the one or more regions of the program code define a global descriptor corresponding to the one or more partitions (See paragraph [0030]).



i. 	As per claim 7, Ghare et al teaches in view of Goldberg et al the claimed invention as describe above.  Furthermore, Ghare et al teaches wherein the one or more regions of the program code is marked up with language-specific keywords mapping to an application programming interface (API) (See paragraph [0037 and 0055]).

j. 	As per claim 9, Ghare et al in view of Goldberg et al teaches the claimed invention as described above.  Furthermore, Ghare et al teaches wherein the one or more regions of the program code comprises a global descriptor corresponding to a name of the processing node (See paragraph [0042 and 0044]).

k. 	As per claim 11, Ghare et al in view of Goldberg et al teaches the claimed invention as described above.  Furthermore, Ghare et al teaches wherein the one or more regions of the program code defines a global descriptor corresponding to a name of the stream (See picture 7a).

l. 	As per claim 13, Ghare et al teaches view of Goldberg et al the claimed invention as described above.  Furthermore, Ghare et al teaches accessing the one or more partitions corresponding to the global descriptor to service the request (See paragraph [0030]).



n. 	As per claim 16, Ghare et al in view of Goldberg et al teaches the claimed invention as described above.  Furthermore, Ghare et al teaches wherein the one or more regions of the program code comprises a global descriptor corresponding to a group of processing nodes comprising the processing node (See paragraph [0044]).

o. 	As per claim 17, Ghare et al in view of Goldberg et al teaches the claimed invention as described above.  Furthermore, Ghare et al teaches wherein the one or more regions of the program code defines a global descriptor corresponding to a range of stream ranks of the stream (See paragraph [0056 and figure 7a).

p. 	As per claim 18, Ghare et al in view of Goldberg et al teaches the claimed invention as described above.  Furthermore, Ghare et al teaches wherein the stream comprises one or more partitions and the one or more regions of the program code define a global descriptor corresponding to the one or more partitions (See paragraph [0030]).

q. 	As per claim 19, Ghare et al in view of Goldberg et al teaches the claimed invention as described above.  Furthermore, Ghare et al teaches wherein the instructions further cause the one 

r. 	As per claim 20, Ghare et al in view of Goldberg et al teaches the claimed invention as described above.  Furthermore, Ghare et al teaches wherein the one or more regions of the program code comprises a global descriptor corresponding to a total number of processing nodes in the processing nodes pool  (See paragraph [0044 and 0049]).

s. 	As per claim 21, Ghare et al in view of Goldberg et al teaches the claimed invention as described above.  However, Ghare et al fails to teach wherein the stream rank maps to a topic rank that is associated with a topic; and selecting the processing node to use for execution of the one or more regions of the program code based at least on the topic specified by the stream rank.
	Goldberg et al teaches to teach wherein the stream rank maps to a topic rank that is associated with a topic; and selecting the processing node to use for execution of the one or more regions of the program code based at least on the topic specified by the stream rank  (See paragraph (See paragraph [0011 and 0024]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Goldberg et al in the claimed invention of Ghare et al in order to fast reconfigure a path of a data stream.


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DJENANE M BAYARD/Primary Examiner, Art Unit 2444